Fish, C. J.
Where a judgment of the court refusing to grant a mandamus absolute was rendered in term, on December 14, 1911, and the bill of exceptions assigning error thereon was certified on January 5, 1912, and there is nothing in the bill of exceptions, or the entries thereon, or the record, showing that the bill of exceptions was presented to the judge within twenty days from the date of the decision complained of, the Supreme Court is without jurisdiction to entertain the writ of error, and it must be dismissed. Thompson v. McGhee, 93 Ga. 254 (19 S. E. 32); Holder v. Jelks, 116 Ga. 134 (42 S. E. 100); Crawford v. Goodwin, 128 Ga. 134 (57 S. E. 240), and cases cited; Curtis v. Town of Mansfield, 132 Ga. 444 (64 S. E. 327), and cases cited.

Writ of error dismissed.


All the Justices concur.